Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/22/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/22/2022.  In particular, claim 1 has been amended to exclude dithiocarbamate and thiazole vulcanization accelerators from the latex composition.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2015/0376322) in view of Satake (US 3,988,275).
With respect to claims 1, 3, 5, 6, and 10, Nakamura discloses a carboxy-modified synthetic isoprene polymer latex composition (abstract) which preferably comprises zinc oxide (paragraph 0100).  
Nakamura discloses that the composition is vulcanized with sulfur (paragraphs 0095-0096) and that an accelerator “usually used for the dip molding” is used in an amount of 0.05-5 parts by weight of the carboxy-modified synthetic isoprene polymer (paragraphs 0098-0099), however, it fails to disclose that the accelerator includes a xanthate of the claimed general formula.
Satake discloses a rubber latex for use in dip molding (col. 8, line 46) that is cured with sulfur and utilizes xanthates such as zinc butylxanthate as a vulcanization accelerator (col. 9, lines 38-46) which reads on claimed formula when Z is Zn (valence of 2), x = 2, and R is linear hydrocarbon.
Given that both Nakamura and Satake are drawn to sulfur-cured rubber latex compositions for use in dip molding comprising vulcanization accelerators and further given that Satake discloses that a xanthate accelerator such as zinc butylxanthate is useful as an accelerator, it would have been obvious to one of ordinary skill in the art to utilize a xanthate accelerator as the accelerator used in the rubber composition of Nakamura.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 2, Nakamura discloses that the preferred amount of carboxyl group is 0.5-20 parts by weight of a monomer comprising a carboxyl group per 100 parts by weight of synthetic isoprene polymer (paragraph 0066).  Exemplified carboxyl-modified synthetic isoprene polymer includes 5 and 10 parts by weight of methacrylic acid (paragraph 0190).  Based on molecular weight of isoprene monomer of 68 g/mol and molecular weight of methacrylic acid of 86 g/mol, the molar amount of isoprene is 1.47 and the molar amount of methacrylic acid is 0.058 or 0.12.  Therefore, the modification rate is calculated to be (0.058/1.528 x 100) 3.6% or (0.12/1.59 x 100) 7.5%.
With respect to claim 7, Nakamura discloses that a glove comprising a film is formed by dip molding (paragraph 0018).
With respect to claim 8, Nakamura discloses that a film is obtained by applying to a glass board (substrate) (paragraph 0053) which reads on claimed step of forming a layer on the surface of a substrate.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2015/0376322) in view of Satake (US 3,988,275) and further in view of Hirai (US 4,036,804). 
The discussion with respect to Nakamura and Satake in paragraph 5 above is incorporated here by reference.
Satake discloses zinc butylxanthate as the xanthate accelerator but fails to disclose that the alkyl group is isopropyl.
	Hirai discloses a rubber latex composition and teaches that suitable xanthate accelerators include both zinc butylxanthate and zinc isopropylxanthate (col. 4, lines 10-11).
In view of Hirai’s recognition that zinc butylxanthate and zinc isopropylxanthate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute zinc butylxanthate with zinc isopropylxanthate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn